DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 18-20, in the reply filed on November 24, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


(a) claim 1 where there is (i) solely one non-axial direction fiber layer, (ii) solely two non-axial direction fiber layers and (iii) solely three non-axial direction fiber layers

(b) claims 4 and 19 where there is (ii) solely two non-axial direction fiber layers and (iii) solely three non-axial direction fiber layers

Examiner notes that the specification appears to be directed to only the embodiment where there are four layers within a non-axial direction fiber layer (note, for example, Fig. 1-4): therefore, the specification appears to be directed to only the embodiment where there are four layers within the non-axial direction fiber layer, in the context of the actual language of claims 4 and 19 (“… the non-axial direction fiber layer is divided into two or more layers…”: the specification appears to provide support for only the embodiment where “… the non-axial direction fiber layer is divided into four layers…”).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		In regard to independent claim 1, the structure, and scope of structures, of the fiber-reinforced resin hollow body Applicant intends to delineate via the language of claim cannot be ascertained for the following reasons:

	(1) It is not clear whether “peripheral direction” is intended to refer to a single direction or a scope of directions, and it is not clear what direction relative to the hollow body a “peripheral direction of the hollow body” is intended to be (if the “peripheral direction” is intended to refer to one specific direction), and if a certain scope of directions is intended to fall within the scope of the recitation “peripheral direction of the hollow body”, it is not clear what scope of directions this would be. In other words, it cannot be ascertained how one of ordinary skill in the art would determine whether or not a given direction relative to a given hollow body is a “peripheral direction of the hollow body”.
Again, it cannot be ascertained how one of ordinary skill in the art would determine whether or not a given direction relative to a given hollow body is a “peripheral direction of the hollow body”.

	(2) due to (1) above, it is not clear what structure, or scope of structures, is recited by the recitation of a layer having “end portions overlapping each other in a peripheral direction of the hollow body”. In other words, it cannot be ascertained how one of ordinary skill in the art would determine whether a given layer having end portions overlapping each other would be “overlapping each other in a peripheral direction of the hollow body”.

Note that the claim language itself must clearly recite the invention. It is improper to import claim limitations from the specification: MPEP 2111.01 II (“IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”):
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as 
MPEP 2111.01 II.
Also note MPEP 2103 C (“[T]he name of the game is the claim.”). 

Claims 2-16 and 18-20 are rejected for the same reasons that claim 1 is rejected since claims 2-16 and 18-20 depend upon claim 1. Note that claims 2, 4, 7, 9, 10 and 19 each additionally recite the recitation “peripheral direction”, and are rejected as indefinite for the same reason claim 1 is rejected. Note, for example, in regard to claim 2, that it cannot be ascertained what direction and/or scope of directions the recitation “parallel to the peripheral direction” (line 4) recites because, as explained above in regard to claim 1, it cannot be ascertained what direction and/or scope of directions the recitation “peripheral direction” recites.

In regard to claim 5, it cannot be ascertained what scope of shapes are intended to be covered by the recitation “vertically cross-sectional shape” (line 3) (or by “vertically cross-sectional shape with respect to the axial direction”). What is a “vertically cross-sectional shape” ? All cross sections are two-dimensional- they have a vertical axis, and a horizontal axis by virtue of the fact that they are two-dimensional. The structure Applicant intends to recite in lines 4-5 of claim 5 thereby also cannot be ascertained.

In regard to claim 20, it cannot be ascertained what scope of shapes are intended to be covered by the recitation “vertically cross-sectional shape” (line 3) (or by “vertically cross-sectional shape with respect to the axial direction”). What is a “vertically cross-sectional shape” 

Search cannot be conducted at this time due to indefiniteness of claim language / It is not clear how a given piece of art is supposed to be applied to the indefinite claim language
Due to the great degree of indefiniteness of the claim language of the claims, including claim 1 (see 35 U.S.C. 112(b) rejection of the claims above), a determination as to whether or not a given piece of prior art could be applied to reject the claims under 35 U.S.C. 102 and / or 103 could not be made. Additionally, the scope of structures that the Examiner is supposed to search for cannot be ascertained (for example, in regard to claim 1, the structure, and scope of structures, that falls within the recitation of a layer having end portions “overlapping each other in a peripheral direction of the hollow body” cannot be ascertained). It is not clear whether “peripheral direction” is intended to refer to a single direction or a scope of directions, and it is not clear what direction relative to the hollow body, or what scope of directions relative to the hollow body, are intended to fall within the recitation “in a peripheral direction of the hollow body”.

Again, it cannot be ascertained how one of ordinary skill in the art would determine whether or not a given direction relative to a given hollow body is a “peripheral direction of the hollow body”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782